Title: To George Washington from Adam Stephen, 29 March 1756
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] March 29th 1756

Inclosd you have the montly Return—George Hedgeman resigned last month.
Captain Gist is the only Officer who, as [I] hear, has had good Success in recruiting—I have sent him, at his Earnest Request, £100 to pay off Some Expences on the Recruits left in Maryland.
The Sickness continues among the men, and I have a thought of fiting up the New Store for an hospital, but wants your Orders how to Act at this Juncture.
Mr Boyd being down at Belhaven, and lately up at Capt. Waggener has not finishd his Accts so far as he has paid. Ensign Milner[,] Hedgeman, an Lt Fraser have paid off the Balances of the Recruiting Accts. The rest have not Settled, I shall give in their Balances due, to Mr Boyd, who has not paid the Officers off for January & February—but is about it now, as far as the money in hand will go. I have examined Mr Walkers Voucher’s for the Inclosd Account, and think them Sufficient.
I sent him down, thinking that he might probably be of Use in the House, and nothing of importance to be done here, untill further Orders from You.
Lieut. Stark, who is not one of Us, as you learnd by mine ⅌ Capt. Lewis, declares he will give Up in case he is ordered to Augusta in room of Fraser—It will be very agreeable to me, and I think for the Interest of the Service that You order him there immediatly.
To order Capt. Joshua Lewis to Green Brier, To Relieve Capt. Hog; or elsewhere, upon our distant Frontiers, would disappoint him who has declard himself Counsellor & Aid de Camp to Govr Sharpe—He is big with hopes and Expectations, Exults for Joy at the Change, Struts like a Bull Frog, and is ready to Enter the Service of Maryland.
Capt. Coxs Company about 38 Noncommissond Officers inclued—He

is here at this time, perfectly happy, and cannot tell me his Exact Number.
Capt. Ashby had 40 men Serjs. included, but taking a disgust at him Eight of them Came to Fort Cumberland to join the Regimt—I sent a Detachmt of Volunteers in their Room.
I shall Wait your Orders with Impatience, and am with Respect, Sir, Your most Obt Huble Servt

Adam Stephen

